EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ralph Crispino on 8 February 2022.

The application has been amended as follows: 
Claim 1:
“A method of treating a hydrocarbon oil feedstream to a delayed coking unit to maximize the ratio of 
mixing an oil-soluble catalyst with the hydrocarbon oil feedstream to provide a uniform mixture;
contacting the uniform mixture with an excess of hydrogen under predetermined conditions of temperature and pressure that are favorable to maximizing the solubility of the hydrogen in the feedstream in a hydrogen distribution zone that is upstream of the delayed coking unit;
introducing the feedstream containing the solubilized catalyst and dissolved hydrogen, and the excess hydrogen gas into a flashing zone;
recovering from the flashing zone a hydrogen gas stream and a single-phase hydrocarbon oil feedstream containing dissolved hydrogen and catalyst; 
maintaining the hydrocarbon oil feedstream containing dissolved hydrogen and catalyst under single-phase conditions to promote 
introducing the catalyst and dissolved hydrogen-containing feedstream into a coking unit furnace upstream of the coking unit to heat the feedstream to a predetermined coking temperature;
introducing the catalyst and dissolved hydrogen-containing feedstream that is heated to the predetermined coking temperature  into a drum of the coking unit; and
recovering a coking unit product stream that is free of catalyst and forming a coke product that contains the catalyst in the coking unit drum.”

Claim 2:
“A method of treating a hydrocarbon oil feedstream to a delayed coking unit to maximize the ratio of 
mixing an oil-soluble catalyst with the hydrocarbon oil feedstream to provide a uniform mixture, wherein the oil-soluble catalyst is an organometal complex selected from the group consisting of compounds containing metals from the elements of IUPAC groups 4-12 of the Periodic Table, and combinations thereof; 
contacting the uniform mixture with a predetermined amount of hydrogen from a source of pressurized hydrogen under predetermined conditions of temperature and pressure to saturate the feedstream with the hydrogen in a hydrogen distribution zone that is upstream of the delayed coking unit, wherein the hydrogen distribution zone comprises a mixing column 
recovering from the hydrogen distribution zone a-the single-phase hydrocarbon oil feedstream containing dissolved hydrogen and catalyst;
maintaining the hydrocarbon oil feedstream containing dissolved hydrogen and catalyst under single-phase conditions to promote 
introducing the catalyst and dissolved hydrogen-containing feedstream into a coking unit furnace upstream of the coking unit to heat the feedstream to a predetermined coking temperature;
introducing the catalyst and dissolved hydrogen-containing feedstream that is heated to the predetermined coking temperature into the coking unit; and 
recovering a coking unit product stream that is free of catalyst and forming a coke product that contains the catalyst.”

Claim 5:
“The method of claim 1 in which the hydrocarbon oil feedstream comprises a fresh hydrocarbon oil feedstream.”

Claim 8:
“The method of claim 1 in which the hydrogen is introduced into the hydrocarbon oil feed stream at a pressure in the range of from 1 to 60 bar.”

Claim 14:
“The method of claim 1 wherein the catalyst is dissolved in the hydrocarbon oil feedstream in an amount in the range of 1 ppm to 5000 ppm by weight of a metal component of the catalyst to the hydrocarbon oil feedstream.”

Claim 17:
“The method of claim 16 in which the coking unit product stream is introduced into a coking unit product fractionator and a portion of 

Claim 21:
“The method of claim 19 in which the diluent oil is recovered from a coking unit product stream fractionator.”

Claim 23:
“A method of treating a hydrocarbon oil feedstream to a delayed coking unit to maximize the ratio of 
contacting the hydrocarbon oil feedstream with an excess of hydrogen under predetermined conditions that are favorable to maximizing the solubility of the hydrogen in the feed stream in a hydrogen distribution zone that is upstream of the delayed coking unit;
introducing the feedstream containing the dissolved hydrogen and the excess hydrogen gas into a flashing zone; 
recovering from the flashing zone a hydrogen gas stream and a single-phase hydrocarbon oil feedstream containing dissolved hydrogen; 
heating the hydrocarbon oil feedstream containing dissolved hydrogen under temperature and pressure conditions to maintain a single-phase to promote 
introducing the feedstream, hydrogenated reaction products and any remaining dissolved hydrogen into a coking furnace upstream of the coking unit to heat the feedstream to a predetermined coking temperature; 
introducing the feedstream that is heated to a predetermined coking temperature from the coking furnace into the coking unit; and
recovering a coking unit product stream having a reduced amount of heavy polymerized hydrocarbon molecules as compared to a feedstream not containing dissolved hydrogen.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply, together with the above examiner’s amendment, addresses all the formal issues with the claims, specification, and drawings.
Claims 1 and 3-23 were indicated as being directed to allowable subject matter in the previous office action and a restatement for the reasons thereof follows.
The steps regarding contacting the hydrocarbon oil feedstream with an excess of hydrogen, introducing the resulting stream into a flashing zone, and recovering from the flashing zone a hydrogen gas stream and a single-phase hydrocarbon oil feedstream within the context of the delayed coking process are considered to distinguish over the prior art.
Grossberg (US 4,394,250) and Koseoglu (US 2012/0298552), cited in the previous office action, are considered among the closest prior art references, where Grossberg discloses addition of catalyst and hydrogen to a delayed coking process and Koseoglu specifically discloses use of an oil-soluble catalyst in delayed coking.
Neither reference discloses or suggests the claimed steps of mixing with excess hydrogen and flashing to remove excess hydrogen, resulting in a single phase hydrocarbon oil feedstream which is subsequently subjected to delayed coking, with or without requiring a catalyst (i.e. as in claim 1 and 23, respectively).
Reference is drawn to Koseoglu (US 2014/0054199): which discloses an improved hydrovisbreaking process entailing similar steps of obtaining a single phase hydrocarbon feedstock by mixing with excess hydrogen and then flashing off the excess hydrogen (see Abstract). However, as noted, the Koseoglu ‘199 reference is directed to hydrovisbreaking and not delayed coking. While the other references cited herein disclose use of hydrogen in delayed coking, there lacks any rationale or motivation which would lead a person of ordinary skill in the art to implement the hydrogen mixing/flashing steps associated with a different type of process to a delayed coking process (see, e.g., [0012] of Koseoglu ‘199 discussing advantages of the hydrogen mixing steps associated with hydrovisbreaking, which do not appear to be particularly relevant to coking, thus not providing the 
Regarding claim 2, the office finds Applicant’s arguments persuasive. The prior art does not disclose or suggest the embodiment encompassed by amended claim 2 entailing specific steps for forming a single-phase hydrocarbon oil feedstream containing dissolved hydrogen and catalyst in combination with the overall hydrogen-assisted delayed coking process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Renee Robinson/Primary Examiner, Art Unit 1772